PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Cantor Index, LLC
Application No. 13/952,941
Filed: 29 Jul 2013
Attorney Docket No. 03-6145-C2
For: SYSTEM AND METHOD FOR PROVIDING ACCESS TO AND MANAGING ACCOUNT ACTIVITY FOR AN ONLINE ACCOUNT
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 24, 2022, to revive the above-identified application. 

This application was held abandoned for petitioner’s failure to take appropriate action after the decision by the Patent Trial and Appeal Board of January 20, 2022. A Notice of Abandonment was mailed on March 25, 2022. 

The petition is GRANTED.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), a fee of $2,000, along with the submission required by 37 CFR 1.114; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3692 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the submission included with the RCE.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4914. 

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions